16‐1472 
      Rozema v. U.S. Dep’t of Health & Human Servs., et al. 
                                                                                                  
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3    City of New York, on the 15th day of March, two thousand seventeen. 
 4     
 5            PRESENT:  ROBERT D. SACK, 
 6                             RAYMOND J. LOHIER, JR., 
 7                                     Circuit Judges, 
 8                             GREGORY H. WOODS, 
 9                                     District Judge. 
10            --------------------------------------------------------- 
11            Kyle Thomas Rozema, 
12             
13                                     Plaintiff‐Appellant, 
14             
15                             v.                                                 No. 16‐1472 
16                                                                                 
17            United States Department of Health and   
18            Human Services, United States Food and   
19            Drug Administration, 
20             
21                                      Defendants‐Appellees, 

       
       Judge Gregory H. Woods, of the United States District Court for the Southern 
      District of New York, sitting by designation. 
 1           
 2          Philip Morris USA, ITG Brands, LLC,   
 3          R.J. Reynolds Tobacco Company, Santa Fe 
 4          Natural Tobacco Company, Inc., 
 5           
 6                                   Intervenors. 
 7          ---------------------------------------------------------- 
 8           
 9          FOR APPELLANT:                   Kyle Thomas Rozema, pro se, Chicago, IL.   
10     
11          FOR APPELLEES:             Karen Folster Lesperance, William F. Larkin, 
12                                     Assistant United States Attorneys, for Richard S. 
13                                     Hartunian, United States Attorney for the 
14                                     Northern District of New York, Albany, NY; 
15                                     James C. Fraser, Associate Chief Counsel, United 
16                                     States Food and Drug Administration, Silver 
17                                     Spring, MD. 
18     
19          FOR INTERVENORS:       Mark S. Brown, Ashley C. Parrish, King & 
20                                 Spalding LLP, Washington, D.C.; Kristen R. Ittig, 
21                                 Geoffrey J. Michael, Arnold & Porter, LLP, 
22                                 Washington, D.C.; Mark H. Lynch, Covington & 
23                                 Burling LLP, Washington, D.C. 
24                                  
25          Appeal from a judgment of the United States District Court for the 

26    Northern District of New York (Glenn T. Suddaby, Chief Judge). 

27          UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND 

28    DECREED that the judgment of the District Court is AFFIRMED.   

29          Kyle Thomas Rozema, pro se, appeals from a judgment of the District 

30    Court (Suddaby, C.J.) granting summary judgment in favor of the United States 

31    Food and Drug Administration (“FDA”) and the United States Department of 



                                                 2
 1    Health and Human Services with respect to Rozema’s Freedom of Information 

 2    Act (“FOIA”) request.    Rozema requested that the FDA disclose data it had 

 3    gathered detailing the quantity of menthol in cigarettes by brand.    The District 

 4    Court held that the information was properly withheld under FOIA’s exemption 

 5    for trade secrets and confidential commercial information.    We assume the 

 6    parties’ familiarity with the facts and record of the prior proceedings, to which we 

 7    refer only as necessary to explain our decision to affirm.     

 8          FOIA exempts from disclosure materials that contain “trade secrets and 

 9    commercial or financial information obtained from a person and privileged or 

10    confidential.”    5 U.S.C. § 552(b)(4).    Rozema acknowledges that the data he 

11    requested—the quantity of menthol in cigarettes by brand—contains trade secrets 

12    and confidential commercial information within the meaning of the FOIA 

13    exemption and is, therefore, exempt from disclosure.    See Inner City Press/Cmty. 

14    on the Move v. Bd. of Governors of the Fed. Reserve Sys., 463 F.3d 239, 244 (2d 

15    Cir. 2006).    Rozema has not identified any statutory provision that requires 

16    disclosure of the requested data.    The FDA has not included menthol on its list of 

17    harmful and potentially harmful constituents, so the agency is not required to 

18    disclose menthol‐related data under the Family Smoking Prevention and Tobacco 

19    Control Act.    See 21 U.S.C. §§ 387d(d), (e).    Nor has Congress obligated the FDA 



                                                 3
1    to add menthol to its harmful constituents list and disclose the data.    See id.   

2    § 387g(e)(3).    We therefore conclude that the FDA correctly applied the FOIA 

3    exemption to deny Rozema’s FOIA request.    5 U.S.C. § 552(b)(4).   

4          We have considered Rozema’s remaining arguments and conclude that 

5    they are without merit.    For the foregoing reasons, the judgment of the District 

6    Court is AFFIRMED.   

7                                            FOR THE COURT:   
8                                            Catherine O’Hagan Wolfe, Clerk 




                                                4